TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00159-CV




                                  In re Roy Edward Addicks, Jr.




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Roy Edward Addicks, Jr., proceeding pro se, has filed a “Motion of Notice of Filing

a Writ of Mandamus.”1 Addicks complains that this court has failed to make a written ruling

on various motions that he has filed in connection with an underlying appeal, Addicks v. State,

No. 03-06-00114-CV, 2007 Tex. App. LEXIS 2612 (Tex. App.—Austin 2007, no pet.) (expunction

proceeding). The court, in an opinion on the merits, handed down an opinion in this case on March

21, 2007, and disposed of all motions pending at that time. The mandate issued on July 12, 2007.

The motions about which Addicks complains were filed after the mandate issued. By letter, the

Court informed Addicks that it had received the motions but no longer had jurisdiction to take action

on them. Addicks has received a ruling on all of his motions. We deny Addick’s petition for writ

of mandamus. See Tex. R. App. P. 52.8(a).




   1
       Addicks did not file the required record. See Tex. R. App. P. 52.7(a).
                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: March 20, 2008




                                               2